Citation Nr: 1417998	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-42 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for left knee patellofemoral syndrome and arthritis.  


REPRESENTATION

Veteran represented by:	New York State Division of 
		Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1975.    

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.       

In August 2011, the Veteran testified in a Board hearing at the RO.  A transcript of the hearing has been included in the claims file.  

In February 2013, the Board remanded this matter for additional development and medical inquiry.  The case is again before the Board for appellate review.  

In light of the diagnosis that was provided on VA examination in April 2013, the Board has expanded the issue as shown on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The record in this matter consists of paper and electronic claims files and has been reviewed.  No relevant evidence has been added to the record since the May 2013 supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

As was indicated in the February 2013 remand, the evidence of record had been divided regarding whether the Veteran had a current arthritic disorder in the left knee.  As such, the Board requested medical inquiry into whether the Veteran had left knee arthritis.  In response, the Veteran underwent VA compensation examination in April 2013, the report of which indicates that the Veteran did not have left knee arthritis.  In support, the examiner cited a June 2012 VA x-ray which indicated an absence of degenerative changes (this x-ray report is not of record).   

However, the Board notes medical findings by two of the Veteran's treating VA physicians who indicate that the Veteran does have left knee arthritis.  In a September 2011 clinical note, a physician indicated "minimal DJD" in the left knee based on x-ray findings.  In several treatment records dated from October 2011 to January 2012, another VA physician repeatedly noted "degenerative arthritic changes in the left knee."  

As such, a medical opinion should be included in the claims file addressing whether left knee arthritis relates to service-connected knee disorders, as the Veteran has maintained.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).

In addition, the AOJ should include in the claims file any recent VA treatment records currently outstanding (to include the June 2012 VA x-ray report referred to in the April 2013 VA report).  The most recent records are dated in December 2013.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records as follows:

(a) A VA x-ray report of the left knee dated in June 2012; and

(b) VA treatment records dating from December 2013.  

2.  The Veteran's claims folder should again be made available to the April 2013 VA examiner for review and additional commentary.  As the record now supports the Veteran's contention that he currently has left knee arthritis, the examiner should provide opinions in response to the following questions: 

(a) The examiner is asked to address whether the 1+ medial-lateral instability on the left that was found during the examination is a manifestation of the diagnosed patellofemoral syndrome, the service-connected synovitis, arthritis, or another disorder.  

(b) Is it at least as likely as not (a probability of 50 percent or greater) that left knee arthritis began in or is related to active service?    

(c) Is it at least as likely as not that left knee arthritis is proximately due to or the result of the Veteran's service-connected knee disorders?  In the right knee, the Veteran is service connected for status post right total knee replacement (previously rated as status post lateral meniscectomy with post traumatic chondrocalcinosis with effusion).  In the left knee he is service connected for synovitis due to the right knee disorder.    

(d) Is it at least as likely as not that left knee arthritis is aggravated (i.e., worsened beyond the natural progress) by the Veteran's service-connected knee disorders?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left knee arthritis found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected knee disabilities.  

In providing the opinions, the examiner's attention is drawn to a September 2011 clinical note from the Veteran's treating VA physician who indicated "minimal DJD" in the left knee based on x-ray findings, and to several treatment records dated from October 2011 to January 2012, in which another VA physician repeatedly notes "degenerative arthritic changes in the left knee."    

The examiner must provide a comprehensive report including a complete rationale for any opinion and conclusion reached, citing the objective medical findings leading to the conclusion.

If the April 2013 VA examiner is unavailable, then the requested explanations and opinions should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided. 

3.  Then, after ensuring the report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the service connection claim for left knee arthritis.  If the claim remains denied, issue a SSOC and allow the appropriate time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



